UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 (Amendment No. 3) UNITED RETAIL GROUP, INC. (Name of Subject Company) UNITED RETAIL GROUP, INC. (Names of Person(s) Filing Statement) Common Stock, $0.001 par value per share (including associated Preferred Stock Purchase Right) (Title of Class of Securities) 911380103 (CUSIP Number of Class of Securities) Raphael Benaroya Chairman of the Board, President and Chief Executive Officer United Retail Group, Inc. 365 West Passaic Street Rochelle Park, New Jersey 07662 (201) 845-0880 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of the Person(s) Filing Statement) With copies to: Paul T. Schnell, Esq. Richard J. Grossman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, New York 10036 (212) 735-3000 [ ]Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Introduction This Amendment No. 3 to Schedule 14D-9 amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 (the “Schedule 14D-9”) originally filed with the U.S. Securities and Exchange Commission (the “Commission”) by United Retail Group, Inc., a Delaware corporation, on September 25, 2007, as amended by Amendment No. 1 to the Schedule 14D-9 filed with the Commission on September 27, 2007 and Amendment No. 2 to the Schedule 14d-9 filed with the Commission on October 1, 2007.
